Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 24 August 1811
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



my dear Sister
Quincy August 24th 1811

Truly my dear sister I blush and am asshamed that I have not written to you in replie to your Several kind Letters; I will not hunt for excuses, or pretend the extreem heat of the weather prevented, altho it was so oppressive that I could not do any thing but fan and pant. I have repeatedly said well I must write this day. abbe have you written—No Mam why have you not, you have leisure? “I do not know what to write. Not know? why cannot you tell your Aunt that you got home well on Sunday morning through the kindness of Mr Foster Who brought you out, that you had the happiness of finding your Mother better than your fears—altho much reduced pale and emaciated, that she still continues low weak and feeble, and has only been once out to ride, and that she is not yet able to sit up half the day, that she has frequent returns of pain in her Stomack, and that you fear she will be a long time before She recovers—that she find you So necessary to her that she knows not how to spair you, because always having been with her, you know better her wants and how to attend her than Sister Susan, who thus far is what miss Abbe ought to have written
Mrs Adams looks very misirable, and is So. I Sometimes think she will fall into the State of our Emerson She cannot take sufficient food to nourish her without great distress at her Stomack—She has frequent relapses—and pines away. her Stomack always assid. our dear Sister remains much as She has been for weeks past. Sometimes her cough better, then more distressing—last Sunday she rode down here, and was brought in to the House, put upon the settee and staid an hour. She afterwards rode too far, and was much fatigued She is too much enfeabled to judge for herself—She has a large addition to her family. Richard Norten, and Judge Cranch’s two sons, who I understand are to be with you. they have never been firm under the Paternal Roof, and are altogether unacquainted with the world—I hope they will not be brow beaten by the young Gentlemen, you have with you. as you can always have a choice, I would not keep any Boys who were not quite correct, or that could be made so in a short time—the hope of reclaiming is a laudible endeavour—but evil communications corrupt the morals, and deprave the understanding—these Childrens minds are pure at present—
Mrs Greenleaf and three of her children are comeing up to pass commencement week. I shall take  George and John here. we have not any late Letters from abroad—
I heard of cousin Abbes being in Boston and sent for her to come out, on Thursday when I sent the carriage for mrs Smith and Caroline who had been to pass a week at Newtown with mrs Guild. sshe declined comeing out untill after Commencement. we have invitations from Leut Govr Gray and from mr Mason & mr Otis. the president and I both excuse ourselves, but the younger part of the family will go
we hope to see mr Peabody here and that he will not be in such haste to return as usual—
Shall I pay to your daughter the balance due to you upon your account or Send it to you by mr Peabody?
I know not whether in her Mothers critical state she had better return again. I think I shall be better able to judge as the weather grows cooler—
adieu my dear Sister pardon past omissions—and I will endeavour that information shall follow—with due Respect to mr Peabody—I am / most affectionatly yours
Abigail Adamsyour son kept Sabbeth with us & grows very fat I have never Seen him So much So. he is very well